DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 (hereafter the “6/21 Reply”) has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
With the 6/21 Reply, Claims 5, 10-11 and 32 have been canceled.  New Claims 33-35 have been added. 
Claims 1-4, 6-9, 13-14, 29-31 and 33-35 are pending.

Claim Objections
Claim 1 is 9objected to because of the following informality:  line 11 of Claim 1 recites “whereby obtaining a sequence” which should recite --thereby obtaining a sequence-- to properly refer to ‘obtaining a sequence as a result’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn
In light of amendments to Claim 1 and claim cancellations, the previous rejection of Claims 1-11, 13, 14, and 29-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to new matter has been withdrawn. 
In light of amendments to Claim 14, the previous separate rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to new matter has been withdrawn. 
In light of amendments to the claims and claim cancellations, the previous rejections of Claims 11, 14, 29-30 and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

Claim Rejections - 35 USC § 101 –Withdrawn
In light of amendments to Claim 1 and claim cancellations, the previous rejection of Claims 1-9, 11, 13, 14, and 29-32 under 35 U.S.C. 101 has been withdrawn. 

Claim Rejections - 35 USC § 102 – Withdrawn 
In light of claim amendments and cancellations, the previous rejection of Claims 1-6, 8-11, 13, 14, 29, 31 and 32 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Duvick et al. has been withdrawn. 
In light of claim amendments and cancellations, the previous rejection of Claims 1-3, 7-11, 13, 14, 29 and 31 under 35 U.S.C. 102(a)(2) as being anticipated by Nicol et al. has been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of amendments to Claim 1, the previous rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over Duvick in view of Gill et al. has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-9, 13-14, 29, 31 and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Duvick (US 7,405,282 B2, published 7/29/2008, as previously cited) in view of Wetmore et al. (“Rapid Quantification of Mutant Fitness in Diverse Bacteria by Sequencing Randomly Bar-Coded Transposons” mBio, May 2015, 6(3):e00306-15, doi:10.1128/mBio.00306-15; cited in IDS filed 11/1/2017).
This rejection has not been previously presented.  
As an initial matter, it is noted that both documents are directed to the barcoding and sequencing of genomic DNA fragments as a common field of endeavor. 
Regarding Claims 1-3, 8-9 and 29 (with bold text added), Duvick teaches “generating a library” by the cloning of many plasmids containing one or more “non-redundant U-tags” and inserting “candidate” nucleotide sequences “of interest” into the plasmids, including plasmids with two U-tags “inserted such that one tag is located in the 5’ untranslated region and the second tag is located in the 3’ untranslated region” (illustrated in Fig. 4), and with U-tags from random or diverse oligonucleotide sequences that are “non-redundant”, and with generation of a library of unique plasmids that are “stably transformed into a host cell, particularly a plant cell” (see at least col. 5, line 23 to col. 7, line 29; and col. 9, lines 24-29).  Duvic expressly teaches that “by the ‘nucleotide sequence of interest’ nucleotide sequences obtained from cDNA, genomic DNA [ ] is intended” (see col. 12, lines 17-21), which corresponds to the “genomic nucleic acid fragments” of Claim 1.  
As shown in Duvick’s Fig. 4, each U-tag includes a “Signature Tag”, which corresponds to “the first barcode” and “the second barcode” of Claim 1 (see Duvick at cols. 21-22, Tables 1 and 2 regarding signature tags).  
Regarding the “sequencing” step of Claim 1 (lines 9-13), Duvick teaches the preparation of a “sequencing template can be aided by 10-20 rounds of PCR using primers flanking the U-tag or tags. Conditions are adjusted to minimize any skewing of relative frequencies of individual tags” followed by linear amplification mediated “by a T7 promoter included at the 3’ end of one of the initial primers” (see col. 8, lines 26-33, within the larger context of identifying, and sequencing, clones with a nucleotide sequence of interest in col. 7, line 30, to col. 8, line 57).  Thus Duvick teaches use of PCR primers to prepare sequencing templates without direct use of those templates for sequencing with a primer.  
Regarding Claims 4 and 6, Duvick teaches that the nucleotide sequence of interest may be “genomic DNA” and may be from “plant, mammalian, animal, fungal, or bacterial cells” (see at least col. 12, lines 17-30). 
Regarding Claim 9, Duvick teaches “two populations of U-tags each contain[ing] 1000 members” (see col. 7, lines 19-26).  
Regarding Claims 13 and 14, Duvick teaches a plurality of promoters for use in the described plasmids, including “a defense inducible promoter operably linked to one or more U-tags” (underlining added) and “a chemical-inducible promoter”, see at least col. 12, line 46 to col. 14, line 65.  Duvick further teaches “[t]he promoter may be [ ] a synthetic sequence” (see col. 11, lines 21-22), which must be “exogenous” relative to naturally occurring nucleic acids from an naturally occurring organism as presented in Claims 13 and 14. 
Regarding Claim 31, Duvick teaches transformation of libraries into (and amplification thereof in) “DH5 alpha E. coli cells” (see col. 23, lines 31-37). 
As noted above, Duvick does not teach direct use of a PCR amplified template for sequencing with a primer.  
Wetmore et al. teach PCR amplification to enrich barcoded genomic DNA fragments and add Illumina P5 and P7 adaptors followed by sequencing of the barcode sequence and genomic DNA sequence with one “sequencing primer” (from the P5 end) and one “index sequencing primer” near the P7 end (see e.g. pg 3, Fig. 1, part B, esp. lower half thereof).  The combination of the two PCR primers and the sequencing primer from the P5 end is a “first primer set” of Claims 1 and 33-34.  Regarding Claim 34, the limitation “a primer of the first primer set comprises a sequence capable of binding to the first barcode
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick to use PCR primers like those of Wetmore et al. (and flanking the U-tag barcodes of Duvick) to amplify Duvick’s double barcoded genomic DNA fragments to produce sequencing templates with P5 and P7 adapters on both ends followed by sequencing the resulting templates using primers from both the P5 and P7 ends with the reasonable expectation of successfully improving the method by permitting sequencing of the template without subsequent linear amplification with the ability to obtain sequence information of both U-tag barcodes and the genomic fragment of interest without surprising or unexpected results.  The combination of the two PCR primers and a sequencing primer that primes from the P7 end is “a second primer set” of Claims 1 and 33-34.
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (PCR primers and sequencing primers of Wetmore et al.) for another (PCR primers of Duvick) to obtain predictable results; and simple combining of prior art elements according to known methods to yield predictable results; and simple use of a known technique (of Wetmore et al.) to improve the similar method (of Duvick) in the same way.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Duvick and Wetmore et al. as applied to Claims 1-4, 6, 8-9, 13-14, 29, 31 and 33-34 above, and further in view of Nicol et al. (US 2017/0267997 A1, published 9/21/2017, effectively filed at least as of 5/27/2015; as previously cited).  
This rejection has not been previously presented.  
As an initial matter, it is noted that all three documents are directed to the barcoding and sequencing of DNA fragments as a common field of endeavor. 
The teachings of Duvick have been described above.  Duvick does not teach genomic DNA fragments with an average size as presented in Claim 7.  
Similarly to Duvick, Nicol et al. teach generating a library of cistrons inserted into a backbone with two N20 barcodes to form “circularized plasmid constructs each containing a single cistron flanked by a unique pair of barcodes and NotI restriction sites.  Bacterial cells were transformed with the tagged plasmid pool” (see at least Figure 9 and pg 20, ¶0180-181). 
Nicol et al. further teach cistrons (nucleic acids) as ranging “in size from less than 50 bp to greater than 8 kilobases (kb)” (see at least pg 12, ¶0126; and pgs 15-16, ¶0148).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick and Wetmore et al. as explained above to use genomic DNA fragments in sizes as taught by Nicol et al. with the reasonable expectation of successfully adapting the method to genomic DNA fragments that vary in size as produced by different protocols without surprising or unexpected results.  
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (fragment sizes of Nicol et al.) for another (fragment sizes of Duvick) to obtain predictable results. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Duvick and Wetmore et al. as applied to Claims 1-4, 6, 8-9, 13-14, 29, 31 and 33-34 above, and further in view of Gill et al. (US 2007/0059768 A1; published 3/15/2007, as previously cited).  
This rejection has not been previously presented.  
As an initial matter, it is noted that both Duvick and Gill et al. relate to the production and use of libraries of expression vectors as a common field of endeavor.  
The teachings of Duvick and Wetmore et al. have been described above.  
The teachings do not include a vector comprising IncQ, IncW, IncP, or pBBR1 as presented in Claim 30.  
Gill et al. teach “genomic libraries in a broad range of Gram negative bacteria” using a vector “such as those supplied by the IncP and IncQ plasmid groups” because they facilitate vector transfers to new host strains through conjugation (see ¶0022).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick and Wetmore et al. as explained above to use expression vectors “such as those supplied  by the IncP and IncQ plasmid groups” as taught by Gill et al., with the reasonable expectation of successfully improving the method by permitting vector transfer through conjugation as desired by the skilled person without surprising or unexpected results.  
An additional rationale for the modification is provided by the skilled person’s recognition of the changes as simple substitution of one known element (vectors of Gill et al.) for another (vectors of Duvick) to obtain predictable results.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Duvick and Wetmore et al. as applied to Claims 1-4, 6, 8-9, 13-14, 29, 31 and 33-34 above, and further in view of Dutta et al. (US 2012/0178635 A1, published 7/12/2012).  
This rejection has not been previously presented.  
As an initial matter, it is noted that all three documents are directed to the barcoding and sequencing of DNA fragments as a common field of endeavor. 
The teachings of Duvick and Wetmore et al. have been described above.  
The teachings do not include genomic coverage of an organism by at least 1 fold as presented in Claim 35.  
Dutta et al. teach a method of preparing a library by isolating or obtaining genomic DNA fragments, adding Y-shaped adapters containing bar codes to both ends of the fragments, and amplifying the adapter ligated fragments (see e.g. pg 12, ¶0012).  They further teach use of the method to produce a library of 567,924 members “yielding ~17 megabase of sequence data interrogating the yeast genome (rough genomic coverage of ~1.5x)”; see pg 12, ¶0178.
It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the method of Duvick and Wetmore et al. as explained above with use of a yeast genome to produce and sequence hundreds of thousands of barcoded fragments, in a manner analogous to that of Dutta et al., with the reasonable expectation of successfully obtaining the genomic coverage observed by Dutta et al. without surprising or unexpected results.  Additional motivation to achieve that level of genomic coverage is provided by the 
An additional rationale for the modification is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results.  

Response to Applicant Arguments
Applicant’s arguments in the 6/21 Reply have been fully considered in totality with the evidence of record and are addressed below to the extent that they apply to the rejections above.  
On pages 7-9, Applicant argues each of Duvick and Nicol et al. do not anticipate the claimed methods.  The arguments are persuasive with respect to the previous anticipation rejections of record.  And the alleged deficiencies are addressed in the statements of rejection above.  
On page 9, Applicant argues that Gill et al. alone “does not cure the deficiencies of Durick” as applied to the amended claims.  The argument is persuasive with respect to the previous obviousness rejection of record.  It is not persuasive with respect to the above rejections as explained above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635